Order granting injunction pendente lite reversed on the law and the facts, with ten doHars costs and disbursements, and motion denied, with ten doHars costs. Order denying motion for judgment on the pleadings reversed on the law, with ten doHars costs and disbursements, and motion granted to the extent of directing a dismissal of the complaint, with the privilege to plaintiffs to serve an amended complaint on payment of costs within twenty days. The appeal from the order denying defendants’ motion to strike out various aHegations in the complaint, and affidavits, as scandalous, irrelevant and redundant, is dismissed, as this court has already directed a dismissal0of the complaint. The appeal from the order denying defendants’ motion under rule 102 of the Rules of Civil Practice is also dismissed for the same reason. The complaint seems to attempt the statement of a representative cause of action under section 90 of the General Corporation Law, but the aHegations of the complaint do not show that plaintiffs are competent to maintain the action under such section. If there be any other cause of action which plaintiffs are attempting to set up, this court cannot perceive it. There is no cause of action to set aside the sale of the stock of plaintiffs MageHa and DeMont to defendant Sleyman, although hinted at. We are of opinion that the complaint does not disclose a cause of action, and should be amended before the controversy is determined. Blaekmar, P. J., Rich, KeHy, Jaycox and Young, JJ., concur.